ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that SIXTO L. MACIAS of UNION CITY, who was admitted to the bar of this State in 1980, be publicly reprimanded for violating DR 7-101 and RPC 1.3, by failing to act with diligence in four matters, and for exhibiting a pattern of neglect in handling those matters, in violation of DR 6-101(A)(2) and RPC 1.1(b), and further recommending that respondent practice under the supervision of a proctor for a period of one year, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and SIXTO L. MACIAS is hereby publicly reprimanded; and it is further
*603ORDERED that respondent shall practice law under the supervision of a proctor to be selected by the Office of Attorney Ethics for a period of one year and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of the this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.